Title: Enclosure: John Mix, Junior, to John Chester, 7 October 1791
From: Mix, John, Jr.
To: Chester, John



New Haven [Connecticut] October 7th 1791
Respected Sir

Being in a very Great hurry and a Croud of business I did not give You so Perticular an account of the Skelleton Rimd. Buttons, (when I wrote you on the subject of the Button Manufactory.) as I could have wished. I therefore take this Opportunity to inform you Sir.
The Skelleton Rimd. Buttons are of those kinds which I gave you a Sample of some with Cloath with white Rims, and some with yallow, and some White Hard metal Buttons with white Rims, and some with Yallow. They are a kind of Button much Approved of, by the first Class of People, and are used on Superfine and Midling Cloaths. The Manufacturing of them is attended with a Considerable Expence and I never have hear’d of thier being made in any other Button Factory on the Continent of America but ours. The ground work of these Kind of Buttons are made much in the same manner as our Common white metal Buttons are But the makeing of the Rimms is attended with much the greatest Labour. The white Rimms. are made with Silver Plated on Copper which is thick; this goes through the Plating Mill a great number of times untill it is very thin. Then Mashienery is Constructed for Cuting out the rimms, another for Raising them and a second & third and so on that the Button and Rimm is Carried through upwards of Twenty hands or ⟨o⟩therwise handled as many times before it is fit for Market, the Stock is but trifeling the Labour and Mashienery is much the greatest on those Kind of Buttons. The Yallow Rimd is much the same Except Puting on the Silver onto the Copper. We are now Enlarging this Branch of Buttons and mean to Carry it on Exstensively with the others if we Can have Incouragement. It must of Course be a great Saving to the Country by keeping the money with us which Otherwise would be sent away in Large Quantities for the high pris’d Buttons which are not equal in Beauty goodness & Doration to those we make. There has been great Quantities of Rimd. Buttons Import from Europe which have been Sold for One Dollar & a Quarter per Dozen (Coat Buttons) which are far Inferior to ours of the Same Kind which we Sell for Six Dollars per Gross.
Sir I would Likewise Inform you that we are making Preparations for Manufactorying the Common Horn Button, and the Best Kind of Horn Buttons. Also the Paper Japand. Butt⟨on⟩. We have a Person Lately from Europe who has the Skill perfectly who is a Gentleman who is able and has Engaged to Instruct and teach us every thing Necessary in the making of them, and the Constructing the Tools and Apparatus to Carry on the same to advantage, Provided we Can have the Patronage and Support of Goverment.
I am Sir with Esteam and Respect, Your most   Obedient & very Humble servant
John Mix Junr.
P.S. For perticular reasons I said nothing to you Sir on the Subject of the Last mentioned Buttons, neither would I wish to have it Communicated at present to any this Side of New York.
Honle. John Chester Esqr.
